Case 2:19-mj-00158-KK Document1 Filed 09/06/19 Page 1of2PageID#: 1
Ap 442 Reve 2 #Frer:0OT2S-ITM-KWR Document 28 (Court only) Filed 07/25/19 Page 1 of 2

United States District Court

EASTERN DISTRICT OF LOU 2
IVS JUL 28 AM os 3p

ann
Purp oitp

UNITED STATES OF AMERICA

  

CAVTERN DISTRICT GP
v. WARRANTHOR ARREST

TYRONE JOSEPH BANKS
10501 Curran Bivd, Apt 17 H
New Orleans, LA 70127

CASE NUMBER: CR 17-129 "H"

To. The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest Tyrone Joseph Banks and bring him forthwith to the

nearest magistrate judge to answer a(n)

fj Indictment () Information () Complaint (i Orderof  {) Probation (X ) Supervised Release () Violation
Court Violation Violation Petition Notice
Petition

charging him with Violations of Supervised Release.

WILLIAM W, BLEVINS CLERK
Name of Issuing Officer Title of Issuing Officer

July 25,2019 New Orleans, Louisiana
Signature of :ssuing Officer. Date and Location

 

(By) Depulpere, 8

 

 

Bail fixed at $ ee by

 

 

Name of Judicial Officer

 

RETURN

 

This warrant was received and executed with the arrest of the above-named defendant at

 

 

DATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER | SIGNATURE OF ARRESTING OFFICER

 

DATE OF ARREST

 

 

 

 

 
 

Case 2:19-mj-00158-KK Document1 Filed 09/06/19 Page 2 of 2 PagelID#: 2

Case 2:17-cr-00129-JTM-KWR Document 28 (Court only) Filed 07/25/19 Page 2 of 2
AO 442 (Rev 5/93) Warrant for Arrest

THE FOLLOWING IS FURNISHED FOR INFORMATION ONLY:

DEFENDANT’S NAME:

 

ALIAS:

 

LAST KNOWN RESIDENCE:

 

 

LAST KNOWN EMPLOYMENT:

 

 

 

PLACE OF BIRTH:

 

DATE OF BIRTH:

 

 

 

 

 

 

SOCIAL SECURITY NUMBER:

HEIGHT: WEIGHT:
SEX: RACE:
HAIR: EYES:

 

 

SCARS, TATTOOS, OTHER DISTINGUISHING MARKS:

 

 

 

FSI NUMBER:

 

COMPLETE DESCRIPTION OF AUTO:

 

 

INVESTIGATIVE AGENCY AND ADDRESS:

 

 

 

 

 

 
